Exhibit 10.1

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 26, 2012 by and between FleetCor Technologies, Inc., a Delaware
corporation (the “Company”), and each of the entities identified on Schedule 1
hereto (each a “Seller” and collectively, the “Sellers”).

Background

A. The Sellers own in aggregate 22,371,502 shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), and have agreed to transfer,
assign, sell, convey and deliver a portion of those shares to the Company on the
terms and conditions set forth in this Agreement;

B. The Company has agreed to repurchase a portion of the shares of Common Stock
held by the Sellers at the price and upon the terms and conditions provided in
this Agreement (the “Repurchase”);

C. Promptly after the date hereof, the Sellers and the Company intend to
commence an underwritten public offering (the “Public Offering”) of shares of
Common Stock held by the Sellers and certain other Company stockholders (the
“Underwritten Shares”);

D. The board of directors of the Company (the “Board”) formed a special
committee of the Board (the “Special Committee”) comprised solely of independent
directors to determine whether or not to authorize and to negotiate the terms of
the Repurchase; and

E. The Special Committee has approved the Repurchase and related transactions
that may be required in connection with the Repurchase.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Repurchase.

(a) At the Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraph 1(b), each Seller, severally
and not jointly, agrees to transfer, assign, sell, convey and deliver that
number of shares of Common Stock equal to the number of shares sold by such
Seller (plus any shares of Common Stock contributed by such Seller to charitable
organizations prior to the execution of the Underwriting Agreement (as defined
below)) in the Public Offering (as adjusted to reflect any reduction in the
aggregate number of shares of Common Stock in accordance with the third sentence
of this Section 1(a), which reduction, if any, shall be made amongst all Sellers
on a Pro Rata Basis) to the Company, subject to rounding adjustments (the
“Repurchase Shares”). The per share purchase price for each Repurchase Share
shall be equal to the per share price at which the Sellers sell the Underwritten
Shares to the underwriters in the Public Offering (the “Per Share Purchase
Price”).



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that the product of the Per Share
Purchase Price and the aggregate number of Repurchase Shares is greater than
$200 million, the number of Repurchase Shares shall be reduced to be equal to
(i) $200 million divided by (ii) the Per Share Purchase Price, rounded down to
the nearest whole share. The Company hereby agrees to purchase such Repurchase
Shares from each such Seller at the Per Share Purchase Price. “Pro Rata Basis”
shall mean the relative number of shares being sold by the Seller (plus any
shares of Common Stock contributed by such Seller to charitable organizations
prior to the execution of the Underwriting Agreement (as defined below)) in the
Public Offering compared to the total shares to be sold by the Sellers in the
Public Offering.

(b) The obligations of the Company to purchase the Repurchase Shares shall be
subject to the closing of the Public Offering pursuant to an underwriting
agreement by and among the Company, the Sellers, certain other Company
stockholders and the underwriters named therein (the “Underwriting Agreement”)
no later than 10 business days from the date hereof.

(c) The closing of the sale of the Repurchase Shares (the “Closing”) shall take
place on the same day as the closing of the Public Offering at the offices of
the Company in Norcross, Georgia, or at such other time and place as may be
agreed upon by the Company and the Sellers. At the Closing, each Seller shall
deliver to the Company, or as instructed by the Company, duly executed stock
powers relating to the Repurchase Shares, as applicable, and the Company agrees
to deliver to the Sellers an amount equal to the product of the Per Share
Purchase Price and the aggregate number of Repurchase Shares by wire transfer of
immediately available funds.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Sellers that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Agreement and the
consummation by it of the transactions contemplated hereby has been duly and
validly taken.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The execution, delivery and performance by the Company of this Agreement and
the consummation by the Company of the transactions contemplated by this
Agreement will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its

 

2



--------------------------------------------------------------------------------

subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or (iii) result in the violation of any law or statute applicable to the
Company or any of its subsidiaries or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of its subsidiaries, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not reasonably be expected, individually or in the aggregate, to have
a material adverse effect on the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole or on the performance by the
Company of its obligations under this Agreement.

3. Representations of the Sellers. In connection with the transactions
contemplated hereby, each of the Sellers severally and not jointly represents
and warrants to the Company that:

(a) Such Seller is duly organized and existing under the laws of its state of
organization.

(b) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement, and for the sale and
delivery of the Repurchase Shares to be sold by such Seller hereunder, have been
obtained; and such Seller has full right, power and authority to enter into this
Agreement, and to sell, assign, transfer and deliver the Repurchase Shares to be
sold by such Seller hereunder.

(c) This Agreement has been duly authorized, executed and delivered by such
Seller and constitutes a valid and binding agreement of such Seller, enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(d) The execution, delivery and performance by such Seller of this Agreement,
the sale of the Repurchase Shares to be sold by such Seller and the consummation
by such Seller of the transactions contemplated herein will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of such Seller pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such Seller is a party or by which such Seller is bound or
to which any of the property or assets of such Seller is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of such Seller or (iii) result in the violation of any
law or statute applicable to such Seller or any judgment, writ, injunction,
decree, order, rule or regulation of any court or arbitrator or governmental or
regulatory agency having jurisdiction over such Seller, except, in the case of
clauses (i) and (iii), where such conflict, breach or violation would not impair
in any material respects such Seller’s ability to fulfill its obligations under
this Agreement; provided that no warranty is made in this clause (iii) with
respect to the antifraud provisions of federal and state securities laws.

 

3



--------------------------------------------------------------------------------

(e) Such Seller has valid title to, or a valid “security entitlement” within the
meaning of Section 8-501 of the New York Uniform Commercial Code in respect of,
the Repurchase Shares to be sold at the Closing by such Seller hereunder free
and clear of all liens, encumbrances, equities or adverse claims; such Seller
will have, immediately prior to the Closing, valid title to, or a valid
“security entitlement” within the meaning of Section 8-501 of the New York
Uniform Commercial Code in respect of, the Repurchase Shares to be sold at the
Closing by such Seller, free and clear of all liens, encumbrances, equities or
adverse claims; and, upon delivery of the certificates representing such
Repurchase Shares and payment therefor pursuant hereto, good and valid title to
such Repurchase Shares, free and clear of all liens, encumbrances, equities or
adverse claims, will pass to the Company.

(f) Such Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Repurchase. Such Seller has had the opportunity to
ask questions and receive answers concerning the terms and conditions of the
Repurchase and the Repurchase Shares and has had full access to such other
information concerning the Shares and the Company as it has requested. Such
Seller has received all information that it believes is necessary or appropriate
in connection with the Repurchase. Such Seller is an informed and sophisticated
party and has engaged, to the extent such Seller deems appropriate, expert
advisors experienced in the evaluation of transactions of the type contemplated
hereby. Such Seller acknowledges that such Seller has not relied upon any
express or implied representations or warranties of any nature made by or on
behalf of the Company, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of such Seller in this Agreement.

4. Termination. This Agreement may be terminated at any time by the mutual
written consent of the Company and the Sellers. Furthermore, this Agreement
shall automatically terminate and be of no further force and effect, in the
event that (a) the commencement of the Public Offering has not been publicly
announced within 3 business days after the date hereof or (b) the conditions in
paragraph 1(b) of this Agreement have not been satisfied within 10 business days
after the date hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Sellers:

At the address listed for each Seller on Schedule 1 hereto.

 

4



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Ropes & Gray LLP

111 South Wacker Drive, 46th Floor

Chicago, IL 60606-4309

Fax: (312) 845-5501

Attention: Andrew J. Terry

To the Company:

FleetCor Technologies, Inc.

5445 Triangle Parkway, Suite 400

Norcross, GA 30092

Fax: (770) 449-3471

Attention: Chief Financial Officer

With a copy to (which shall not constitute notice):

King & Spalding LLP

1180 Peachtree Street N.E.

Atlanta, GA 30309

Fax: (404) 572-5100

Attention: Alan J. Prince

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

5



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Sellers and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. This Agreement and all disputes arising out of
or related to this Agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in Wilmington, Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding relating to or arising out of,
under or in connection with this Agreement, (ii) agrees that all claims in
respect of such suit, action or proceeding, whether arising under contract, tort
or otherwise, shall be brought, heard and determined exclusively in the Delaware
Court of Chancery (provided that, in the event that subject matter jurisdiction
is unavailable in that court, then all such claims shall be brought, heard and
determined exclusively in any other state or federal court sitting in
Wilmington, Delaware), (iii) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from such court,
and (iv) agrees not to bring any action or proceeding relating to or arising out
of, under or in connection with this Agreement or the Company’s business or
affairs in any other court, tribunal, forum or proceeding. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding brought in accordance with this paragraph. Each of the parties agrees
that service of any process, summons, notice or document by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

6



--------------------------------------------------------------------------------

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Sellers and the
Company. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement, nor shall
any waiver constitute a continuing waiver. Moreover, no failure by any party to
insist upon strict performance of any of the provisions of this Agreement or to
exercise any right or remedy arising out of a breach thereof shall constitute a
waiver of any other provisions or any other breaches of this Agreement.

(k) Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(l) Expenses. Each of the Company and the Sellers shall bear their own expenses
in connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

[Signatures appear on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

Company:

 

FLEETCOR TECHNOLOGIES, INC. By:  

/s/ Eric Dey

  Name: Eric Dey   Title: Chief Financial Officer

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Sellers:

 

SUMMIT VENTURES VI-A, L.P. By:   Summit Partners VI (GP), L.P.,
its general partner By:   Summit Partners VI (GP), LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   Member

 

SUMMIT VENTURES VI-B, L.P. By:   Summit Partners VI (GP), L.P.,
its general partner By:   Summit Partners VI (GP), LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   Member

 

SUMMIT VI ADVISORS FUND, L.P. By:   Summit Partners VI (GP), L.P.,
its general partner By:   Summit Partners VI (GP), LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   Member

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

SUMMIT VI ENTREPRENEURS FUND, L.P. By:   Summit Partners VI (GP), L.P.,
its general partner By:   Summit Partners VI (GP), LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   Member

 

SUMMIT PARTNERS PRIVATE EQUITY FUND VII-A, L.P. By:   Summit Partners PE VII,
L.P.,
its general partner By:   Summit Partners PE VII, LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name:  Joseph S. Trustey   Title:    Member

 

SUMMIT PARTNERS PRIVATE EQUITY FUND VII-B, L.P. By:   Summit Partners PE VII,
L.P.,
its general partner By:   Summit Partners PE VII, LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name:  Joseph S. Trustey   Title:    Member

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

SUMMIT SUBORDINATED DEBT
FUND II, L.P. By:   Summit Partners SD II, LLC,
its general partner By:   Stamps, Woodsum & Co. IV,
its managing member By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   General Partner

 

SUMMIT INVESTORS VI, L.P. By:   Summit Partners VI (GP), L.P.,
its general partner By:   Summit Partners VI (GP), LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   Member

 

SUMMIT INVESTORS I, LLC By:   Summit Investors Management, LLC,
its manager By:   Summit Partners, L.P.,
its manager By:   Summit Master Company, LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   Member

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

SUMMIT INVESTORS I (UK), L.P. By:   Summit Investors Management, LLC,
its general partner By:   Summit Partners, L.P.,
its manager By:   Summit Master Company, LLC,
its general partner By:  

/s/ Joseph S. Trustey

  Name: Joseph S. Trustey   Title:   Member

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

BAIN CAPITAL FUND VIII, LLC By:   Bain Capital Fund VIII, L.P.,
its member By:   Bain Capital Partners VIII, L.P.,
its general partner By:   Bain Capital Investors, LLC,
its general partner By:  

/s/ Andrew Balson

  Name: Andrew Balson   Title:   Managing Director

 

BCIP ASSOCIATES III, LLC By:   BCIP Associates III,
its manager By:   Bain Capital Investors, LLC,
its managing partner By:  

/s/ Andrew Balson

  Name: Andrew Balson   Title:   Managing Director

 

BCIP T ASSOCIATES III, LLC By:   BCIP Trust Associates III,
its member By:   Bain Capital Investors, LLC,
its managing partner By:  

/s/ Andrew Balson

  Name: Andrew Balson   Title:   Managing Director

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

BCIP ASSOCIATES III-B, LLC By:   BCIP Associates III-B,
its manager By:   Bain Capital Investors, LLC,
its managing partner By:  

/s/ Andrew Balson

  Name:  Andrew Balson   Title:    Managing Director

 

BCIP T ASSOCIATES III-B, LLC By:   BCIP Trust Associates III-B,
its member By:   Bain Capital Investors, LLC,
its managing partner By:  

/s/ Andrew Balson

  Name: Andrew Balson   Title:   Managing Director

 

BCIP ASSOCIATES-G By:   Bain Capital Investors, LLC,
its managing partner By:  

/s/ Andrew Balson

  Name: Andrew Balson   Title:   Managing Director

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Entity

  

Address

Summit Ventures VI-A, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit Ventures VI-B, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit VI Advisors Fund, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit VI Entrepreneurs Fund, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit Partners Private Equity Fund VII-A, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit Partners Private Equity Fund VII-B, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit Subordinated Debt Fund II, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit Investors VI, L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

[Schedule 1 to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Summit Investors I, LLC   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Summit Investors I (UK), L.P.   

Summit Partners

222 Berkeley Street, 18th floor

Boston, MA 02116

Fax: (617) 824-1100

Attention: Robin Devereaux

Bain Capital Fund VIII, LLC   

Bain Capital Partners

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Fax: (617) 516-2010

Attention: Sean Doherty

BCIP Associates III, LLC   

Bain Capital Partners

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Fax: (617) 516-2010

Attention: Sean Doherty

BCIP T Associates III, LLC   

Bain Capital Partners

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Fax: (617) 516-2010

Attention: Sean Doherty

BCIP Associates III-B, LLC   

Bain Capital Partners

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Fax: (617) 516-2010

Attention: Sean Doherty

BCIP T Associates III-B, LLC   

Bain Capital Partners

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Fax: (617) 516-2010

Attention: Sean Doherty

 

[Schedule 1 to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

BCIP Associates-G   

Bain Capital Partners

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Fax: (617) 516-2010

Attention: Sean Doherty

 

[Schedule 1 to Stock Repurchase Agreement]